Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2020 was filed after the mailing date of the Notice of Allowance on August 12, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The present Notice of Allowance mirrors the previously mailed Notice of Allowance mailed on August 12, 2020, with the sole difference being that the references included in the IDS filed on November 11, 2020 have been presently considered, and do not necessitate any new grounds of rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Teddie Hsu, Reg. No. 67,780 on August 3, 2020.

The application has been amended as follows: Claims 14-20, previously withdrawn, have been canceled.

Allowable Subject Matter
Claims 1-6, 9-13, and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With regards to 35 U.S.C. 101, Claims 1-6, 9-13, and 21 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, and hence the previous grounds of rejection under 35 U.S.C. 101 of Claims 1-6, 9-13, and 21 have been withdrawn.  
The present invention is not properly interpreted as being directed towards the abstract idea of a mental process because, as currently amended, it is not reasonably interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind – as Applicant notes, paragraphs [0071]-[0072] of the present Specification disclose that the operations performed in existing systems required a large amount of computing power and resources, and hence cannot properly be interpreted as being reasonably capable of being performed in the human mind.    
AmDocs, the present invention entails an unconventional technological solution (i.e. creating and utilizing a twin network probabilistic graphical model to diagnose a patient) to a technological problem (i.e. massive amounts of data which previously required massive computing resources, which has been reduced via the creation of the twin network).
For the aforementioned reasons, Claims 1-6, 9-13, and 21 are patent eligible and the previous grounds of rejection of Claims 1-6, 9-13, and 21 under 35 U.S.C. 101 are withdrawn.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
	Glass (Pub. No. US 2017/0061324) teaches receiving a symptom input, and providing the symptom into a probabilistic inference model in order to generate the most probable diagnosis for the patient.  However, Glass does not teach utilizing a counterfactual inference to output a counterfactual measure, wherein the counterfactual measure is the expected number of symptoms that would not be present if the disease was treated.  Furthermore, Glass does not teach that the probabilistic graphical model comprises a twin network, wherein the twin network is constructed by combining first and second graphical nodal representations of relationships between symptoms, risk factors, and diseases.

Shpitser (“Complete Identification Methods for the Causal Hierarchy,” Journal of Machine Learning Research 9 (2008), 1941-1979) teaches a twin network as a way to represent counterfactuals, wherein the twin network assumes complete knowledge of all parameters of a causal model.  However, Shpitser teaches away from the use of twin networks because of the complexity that arises as additional conditions are added to a potential scenario, and further due to their misleading nature.   
For the aforementioned reasons, the rejections of Claims 1-6, 9-13, and 21 under 35 U.S.C. 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”






/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 9, 2021